COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-16-00242-CV


James L. Mundie Jr.                        §    From the 211th District Court

                                           §    of Denton County (F-2001-0229-C)
v.
                                           §    December 22, 2016

The State of Texas                         §    Opinion by Justice Meier

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS




                                      By /s/ Bill Meier
                                          Justice Bill Meier